Citation Nr: 1313738	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  10-26 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel







INTRODUCTION

The Veteran served on active military duty from May 1944 to May 1946.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In a May 2012 brief, the Veteran's representative raised the issue of entitlement to service connection for coronary artery disease, to include as due to asbestosis.  In June 2012 and October 2012 remands, the Board referred this claim to the RO via the Appeals Management Center for the appropriate action.  Based on a review of the claims file since the October 2012 Board remand, there was no indication that development of this claim had been initiated by the RO or the Appeals Management Center.  As this claim has been not been adjudicated by the RO, the Board does not have jurisdiction to consider it herein and, thus, again refers it to the RO via the Appeals Management Center for the appropriate action.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In June and October 2012, the Board remanded the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Therein, the Board determined that previous VA examinations afforded to the Veteran pursuant to this claim were inadequate because none of the examinations contemplated all of the Veteran's service-connected disabilities without consideration of his nonservice-connected disabilities.  Consequently, the Board found that remands were necessary to afford the Veteran adequate VA examinations upon which to base its decision.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that the Board may not base a decision on its own unsubstantiated medical conclusions); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, in each instance the Board directed the RO to afford the Veteran a VA examination wherein the examiner rendered an opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert with each other, precluded the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.  The Board also directed the RO to ensure that this opinion was provided without consideration of the Veteran's nonservice-connected disorders or age.

In December 2012, the VA physician that conducted the July 2012 respiratory examination provided an adequate addendum opinion addressing the impact of the Veteran's service-connected respiratory disorder on employment.  While the examiner indicated that an opinion could not be provided without resort to speculation, the examiner provided adequate, detailed rationale to support the finding.  The examiner referred to the VA audiology examination for the opinion addressing the impact of hearing loss and tinnitus on employment.

In December 2012, the VA audiologist that conducted the August 2012 audiology examination provided an addendum opinion.  However, the opinion remains inadequate for rating purposes as it fails to provide an opinion as to whether the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.  Notably, in the October 2012 Board remand, the Board cited the opinion provided by the August 2012 VA audiologist which addressed the Veteran's employability as follows:

[The Veteran] reports having difficulty hearing speakers in general, especially in background noise.  He reports that speech lacks clarity for him.  At this time, the [V]eteran was issued VA hearing aids, which help, but hurt his ears.  Most occupations do not set physical requirements for hearing loss.  There are some occupations such as law enforcement, firefighting[,] and pilots that do have hearing loss requirements.

Despite the Board's finding that the August 2012 audiology opinion was inadequate, in December 2012, the VA audiologist provided the same opinion noted above without indicating whether the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.  As such, the December 2012 VA audiological examination is inadequate for purposes of determining whether TDIU is warranted.

Based on the above, the Board finds that the RO failed to ensure that the Veteran was afforded a VA examination wherein the examiner addressed the salient question presented by the Veteran's claim of entitlement to TDIU.  That is, whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  Consequently, the Board finds that the RO did not comply with the directives of the Board's October 2012 remand and, thus, another remand is required for corrective actions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Barr, 21Vet. App. at 311.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded another VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities of asbestosis, bilateral sensorineural hearing loss, and tinnitus, either alone or acting in concert with each other, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disorders or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO must review the examination report to ensure that it is responsive to and in compliance with the directives of this remand.  If not, the RO must implement corrective procedures prior to remitting the claim to the Board.

4.  Once the above action have been completed, the RO must re-adjudicate the claim on appeal, to include, but not limited to, consideration of any relevant evidence acquired since the September 2012 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

